Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 22, 2019

                                       No. 04-18-00831-CV

                                     Michael Thomas PAUL,
                                           Appellant

                                                 v.

   Miguel LOPEZ, Dave Padula, John Stricklin, Javier Zuniga, John Doe I, Det. Spiller, Ron
                               Eberhardt, News4 WOAI,
                                       Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-2085-CV-A
                          Honorable Jessica Crawford, Judge Presiding

                                          ORDER
        On December 17, 2018, appellant filed a statement of inability to pay court costs in this
court. On January 9, 2019, we issued an order setting a deadline for filing a contest to the
statement. See TEX. R. APP. P. 20.1(a),(c); TEX. R. CIV. P. 145. The court reporter responsible for
filing the reporter’s record in this appeal timely filed a contest to appellant’s statement of
inability to pay court costs. See TEX. R. CIV. P. 145(f)(3).

         Therefore, we abate this appeal and remand this case to the trial court. We ORDER the
trial court to hold an “oral evidentiary hearing” pursuant to Rule 145(f)(5) of the Texas Rules of
Civil Procedure to determine appellant’s inability to afford court costs. See id. R. 145(f)(5). At
the hearing, the burden is on appellant to prove his inability to afford court costs. See id. If the
trial court determines appellant can afford court costs, its order requiring appellant to pay court
costs must be supported by detailed findings. See id. R. 145(f)(6). We ORDER the trial court to
file its order and any related findings on or before February 25, 2019.

        Finally, we ORDER (1) the trial court clerk to file, on or before March 7, 2019, a
limited clerk’s record containing the trial court’s order determining appellant’s inability to afford
court costs and any related findings; and (2) the court reporter to file, on or before March 7,
2019, a limited reporter’s record of the contest hearing. All other appellate deadlines are
suspended pending further orders from this court.

                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court